Citation Nr: 1042824	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-18 463	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) South 
Central Healthcare Network in Jackson, Mississippi 


THE ISSUE

Entitlement to payment or reimbursement of expenses incurred for 
medical services provided in connection with the Veteran's care 
at Stone City medical Center in Mt. View, Arkansas on February 
17, 2008.


REPRESENTATION

Appellant represented by:	to be clarified


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the South Central VA Healthcare Network 
in Jackson, Mississippi that denied payment or reimbursement of 
medical expenses.  

For the reasons set forth below, this appeal is being REMANDED 
for additional development. VA will notify the appellant if 
further action is required on its part.


REMAND

The Veteran requested assistance in preparing his appeal in an 
October 2008 letter.  In light of this, clarification is needed 
regarding whom the Veteran desires as a representative, if any.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate forms 
for appointing representation.  The Veteran 
should be provided a reasonable period of 
time to respond.  If the Veteran submits a 
VA Form 21-22 in favor of a recognized 
service organization, the appointed 
organization should be provided with an 
opportunity to review the case and submit a 
VA Form 646, Statement of Accredited 
Representative.

2.  If VA Form 646 is submitted, then 
readjudicate the claim.  If the claim 
continues to be denied, send the Veteran 
and his representative a supplemental 
statement of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

